DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 7 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 4 recites the limitation "the percentage mass” and “the total mass" in lines 2-4, respectively.  There is insufficient antecedent basis for this limitation in the claim.  For the purposes of this office action, “the percentage mass” and “the total mass” will be interpreted as “a percentage mass” and “a total mass”.

Claim 7 recites the limitations "the total mass” in line 2 and “the percentage mass” for each individual component listed at lines 3-7.  There is insufficient antecedent 

A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 8 recites the broad recitation of (at least one of) several broad classes of solvents, and the claim also recites specific examples of compounds of each of the aforementioned broad classes of solvents which is the narrower statement of the range/limitation.  The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Hong et al. (US 2015/0249268) in view of Yamamoto et al. (US 2009/0214938).
Regarding claims 1-3, Hong et al. discloses in Figs 1-2, a non-aqueous electrolyte ([0014]) for a lithium ion battery ([0001]), comprising the compound:

    PNG
    media_image1.png
    131
    109
    media_image1.png
    Greyscale
([0014]), having at least a group including a chain as set forth in [0015]-[0016]) and hydrogen atoms at R groups in the formula ([0015]-[0016]).
Hong et al. discloses a CN – CHx – O – CHx – CN chain ([0012]), but it does not explicitly disclose one of the R groups is O – R5 – CN, forming Compound: 1 as set forth in the claims.
Yamamoto et al. discloses in the sole Figure, a battery (Abstract) including an electrolyte including cyclic carbonate compounds with a nitrile chain compound attached thereto ([0062], [0071]).  This configuration enhances capacity and charge/discharge characteristics in the battery ([0015], [0062], [0071]).
Yamamoto et al. and Hong et al. are analogous since both deal in the same field of endeavor, namely, organic electrolyte solutions for batteries.
It would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the nitrile chain structure disclosed by Yamamoto et al. onto the cyclic carbonate compound of Hong et al. to enhance capacity and charge/discharge characteristics of the battery.

Regarding claim 4, modified Hong et al. discloses all of the claim limitations as set forth above and also discloses a percentage mass content of the compound represented by structural formula I is 1 – 10% based on a total mass ([0012]) of the non-aqueous electrolyte for lithium ion battery being 100%.

Regarding claims 5-7, modified Hong et al. discloses all of the claim limitations as set forth above and also discloses the electrolyte further comprises vinylene carbonate at 3 wt% ([0014], [0040], [0065]).

Regarding claim 8, modified Hong et al. discloses all of the claim limitations as set forth above and also discloses the non-aqueous electrolyte comprises a solvent comprising ethylene carbonate ([0056]) and a salt comprising LiPF6 ([0055]).

Regarding claim 9, modified Hong et al. discloses in Figs 1-2, a lithium ion battery ([0001]), comprising a positive electrode ([0062]), a negative electrode ([0067]), a separator ([0067]) for separating the positive electrode ([0062]) and the negative electrode ([0067]), and an electrolyte ([0065]), wherein the electrolyte ([0065]) is the non-aqueous electrolyte for lithium ion battery ([0001]) as set forth above.

Regarding claim 10, modified Hong et al. discloses all of the claim limitations as set forth above and also discloses the positive electrode ([0062]) comprises a positive electrode active material that is LiNi0.53Mn0.27Co0.2O2 ([0062]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH J DOUYETTE whose telephone number is (571)270-1212. The examiner can normally be reached Monday - Friday 8A - 4P EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KENNETH J DOUYETTE/     Primary Examiner, Art Unit 1725